Citation Nr: 1243465	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  04-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to October 1972, including service in the Republic of Vietnam, and a period of active duty for training from January 1975 to September 1975.  The Veteran died in 2002.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.  

In February 2006, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals (Court), and in a February 2008 Joint Motion for Remand, the decision was vacated because VA failed to obtain a VA opinion regarding the cause of the Veteran's death.  

In January 2009, the Board again remanded the appellant's claim to schedule her for another hearing.  In August 2010, the appellant testified before the undersigned at a Travel Board hearing at the Denver RO.  A transcript is of record.  

In April 2011, the Board obtained a VHA opinion.  In September 2011, the Board remanded the claim in order for the RO to consider new evidence that had been submitted by the appellant.  This was completed in June 2012.  The Board is satisfied there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent medical evidence of record does not show that the Veteran's death was related to his military service or to his service-connected disabilities.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO initially provided the appellant with notice regarding her claim in August 2002.  This notice advised the appellant of the evidence required to substantiate the claim and informed her of VA's duty to assist her in obtaining evidence in support of her claim.  The appellant was not provided with notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that failure to provide this notice is not shown to prejudice the Appellant.  Because the Board herein denies the claim for service connection for the cause of the Veteran's death, no effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Appellant under the notice requirements of Dingess/Hartman.

The appellant was not provided with the notice required by Hupp; however, the Board concludes that the appellant has actual knowledge that the Veteran was service-connected for residuals of tuberculosis and residuals of shell fragment wounds, as evidenced by her testimony at the hearing in August 2010 and statements in support of her claim, including a brief dated in August 2011.  Accordingly, the Board finds that failure to provide notice compliant with Hupp is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VHA medical opinions as to the existence of a link between the cause of the Veteran's death and service, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis of Claim

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  
Service connection may be granted for chronic disorders, such as leukemia, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide presumptive service connection for certain diseases for veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  Although the evidence suggests that the Veteran was exposed to herbicides during his service in Vietnam (see 38 C.F.R. § 3.307(a)(6)), acute myeloid leukemia is not is a disease presumptively associated with exposure to herbicide agents under VA regulations; in fact, the Secretary of VA has specifically determined that with the exception of chronic B-cell leukemia, there is inadequate or insufficient evidence to determine a link between leukemia and exposure to an herbicide agent. See 75 Fed. Reg. 81,332 (Dec. 27, 2010).  A claimant may still establish service connection for diseases not listed as presumptive based on a direct basis or with proof of actual direct causation by in-service exposure to Agent Orange.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran died in July 2002.  The death certificate lists the cause of death as acute myeloid leukemia (AML).  Contributing causes that were listed on the death certificate included disseminated aspergillosin infection and enterococcal bacteria.  Post-service medical records in evidence indicate that the Veteran was diagnosed with acute myeloid leukemia in 2002.  There is no evidence that acute myeloid leukemia was diagnosed in service or within one year of the Veteran's separation from service.  

Service treatment records show treatment for pulmonary tuberculosis.  The records also noted shrapnel wounds of the left lung.  During the Veteran's lifetime, service connection was established for residual TBC, right middle lobe and residuals of shell fragment wound, left posterior back, Muscle Group XXI.

In November 2009, a physician reviewed the claims file and provided a VHA opinion.  The VHA examiner indicated that he had reviewed the record, noting relevant medical findings and records.  The examiner further noted that based upon the Veteran's service location in Vietnam, he was presumed to have been exposed to Agent Orange.  

The examiner initially addressed the question of whether service-connected residuals of pulmonary tuberculosis either caused or materially contributed to the Veteran's death.  The examiner was asked to address, in particular, the relationship, if any, between service-connected tuberculosis and a disseminated aspergillosis infection noted on the death certificate.  The examiner opined that there is no medical evidence to suggest a connection between a history of tuberculosis and acute myeloid leukemia which was the main cause of death.  The examiner noted that aspergillus is a fungus (mold) found throughout much of nature worldwide.  It is unable to cause disease until the defenses of the human body are significantly weakened, which occurs with leukemia.  The examiner indicated that the Aspergillosis infection occurred as a complication of acute myeloid leukemia causing a significant weakening of the immune system, making him vulnerable to such infection.  

The examiner next addressed the question of whether the Veteran's in-service treatment for pulmonary tuberculosis (including chemotherapy and chest x-rays) either caused or materially contributed to his death.  The examiner observed that the Veteran was treated for tuberculosis with isoniazid and ethambutol.  The examiner stated that there have been studies showing cytotoxicity of isoniazid and possibly a cancer causing characteristic of this medication in animals.  However, there has been no sufficient medical evidence to show that it caused cancer in humans at the dose used.  The examiner stated that the patient, during the diagnosis, treatment and follow-up of tuberculosis is expected to have gotten multiple x-rays for evaluation of his condition.  If we were to assume that the patient had a chest x-ray every month for two years or even every week (which is unlikely) for two years this would still fall within the safe radiation exposure range.  It is therefore unlikely that the patient developed his leukemia as a direct result of his multiple x-rays he received during his tuberculosis treatment.  

The examiner addressed the question of whether it is at least as likely as not that the Veteran's service-connected residuals of shrapnel wounds either caused or materially contributed to his death.  The examiner opined that there is no medical evidence to suggest that the shrapnel wound was a contributing factor for the Veteran to develop acute myeloid leukemia, which was the cause of death.  

The examiner addressed the issue of whether the Veteran's presumed Agent Orange exposure either caused or materially contributed to the Veteran's death.  The examiner stated that it is known that VA recognizes chronic lymphocytic leukemia among other cancers as a service-connected disease entity believed to be associated with Agent Orange exposure.  Acute myeloid leukemia, however, is not among the disease entities listed.  The examiner stated that this is based on the fact that medical evidence has not been sufficient to support a connection between acute myeloid leukemia and Agent Orange exposure as of now.  

The examiner addressed whether the Veteran's 1967 fungal infection of the groin and the foot either caused or materially contributed to his death.  The examiner opined that there is no evidence for any connection between the fungal infection of the groin and the foot the Veteran had in 1967 and his cause of death in 2002.  

The examiner concluded that there is no evidence that the Veteran's service-connected health risk factors in the early 1970's individually are linked to his diagnosis of acute myeloid leukemia in 2002.  The examiner stated that we have to consider the possibility of a combined effect of all of these factors together and specifically Agent Orange exposure, multiple x-rays and the use of isoniazid for the treatment of tuberculosis.  The examiner stated that there is no research which has put all of these factors under the microscope simultaneously.  

In April 2011, the Board sought another medical opinion to address the issues of whether AML is considered a B-cell leukemia.  This opinion was requested due to the August 2010 amendment of 38 C.F.R. § 3.309(e), which added hairy cell leukemia and other chronic B-cell leukemias to the list of diseases associated with exposure to certain herbicide agents.  

A VA physician specializing in hematology and oncology reviewed the claims file and provided the medical opinion.  The examiner indicated that acute myelogonous leukemia (AML) is not considered a B-cell leukemia.  The examiner stated that AML is less likely related to Agent Orange exposure, pulmonary tuberculosis (TB) or shell fragment wound (SFW) in the back.  The examiner reasoned that the Veteran developed AML and subsequently had an invasive aspergillosis infection, which is a common complication in immunocompromised patients.  There is no systematic study that has shown a causation relationship between AML and Agent Orange exposure.  The examiner noted that pulmonary aspergillosis can arise inside a lung cavity that formed from an earlier tuberculosis infection of the lung.  The examiner stated that, although the Veteran has a history of pulmonary TB, it is not evident that he developed a chronic pulmonary cavity disease due to TB infection.  The examiner noted, "Overall, the primary cause of death is acute myelogenous leukemia (AML).  The contribution of pre-existing pulmonary TB disease is less likely to be significant to the cause of death.  Likewise, the SFW residual may have predisposed the veteran to invasive infection; however it is less likely to have significant contribution to his death which is primarily caused by AML."  

The Board has considered the appellant's statements and testimony.  The appellant contends that the Veteran's illness may have been related to various events of his service.  The appellant has stated that the Veteran had many x-rays in service, which exposed him to radiation.  The appellant has also indicated that the Veteran likely had lead fragments in his body due to his shrapnel wounds.  Her statements also noted that the Veteran was exposed to Agent Orange, which may have triggered his illness.  Although lay testimony can, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds the question regarding the potential relationship between shrapnel wounds incurred  in service, x-rays during service, or herbicide exposure in service, and the Veteran's acute myelogenous leukemia (AML) is one of medical causation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, the weight of the competent medical evidence is against a finding that the Veteran's AML was related to service.  The record includes no suggestion that the condition onset during service, and the medical evidence, namely the highly probative VHA opinions, indicates that the Veteran's death is not related to service, to include any in-service injury, disease, treatment, or herbicide exposure, or any service-connected disability or treatment thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation);   The Board acknowledges that the 2009 VHA examiner stated that we have to consider the possibility of a combined effect of all of the in-service factors together.  There is no medical research addressing the impact of these factors, however, and in the absence of such evidence, it would be require resort to pure speculation to determine that the factors combined to cause the AML.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  

In sum, there is no competent evidence associating the Veteran's death with service or a service-connected disability.  Although the Board recognizes the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence discussed above, there is no basis upon which to award service connection for the cause of the Veteran's death.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


